Citation Nr: 0834073	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1978.  He died on November [redacted], 1999.  The appellant 
is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which found that no new and 
material evidence has been received to reopen the appellant's 
claim for service connection for the veteran's cause of 
death.

In July 2008, the appellant testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the RO in 
Philadelphia, Pennsylvania (Travel Board hearing); a copy of 
the transcript is associated with the record.  

The Board notes that although the appellant was represented 
by John Katz of the American Legion during her July 2008 
hearing before the Board, there is no information in the 
record suggesting that she retained him as her 
representative.


FINDINGS OF FACT

1.  An April 2002 rating decision denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of the decision and of her appellate rights.  She 
did not file a notice of disagreement, and that decision is 
final.

2.  Evidence added to the record since the April 2002 rating 
decision does not relate, by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for the veteran's cause of death.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision, which determined that 
there was no evidence that the veteran's fatal metastatic 
colon cancer was incurred by or in any way related to his 
active duty service, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
April 2002 rating decision sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant 
who submits a nondetailed application of the specific reasons 
why any claim made during the deceased veteran's lifetime was 
not granted.  Where a claimant submits a detailed application 
for benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

A January 2005 letter provided to the appellant before the 
April 2005 rating decision satisfied the VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the appellant of what evidence was needed to 
establish her service connection claim, what the VA would do 
and had done, and what evidence she should provide.  The 
January 2005 letter also informed the appellant that it was 
her responsibility to help VA obtain medical evidence or 
other non-government records necessary to support her claim.  
Furthermore, a January 2008 letter satisfied the requirements 
in Hupp, supra, because it included the statement of 
conditions for which the veteran was service-connected at the 
time of his death, an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for the cause of the veteran's death, the 
notice letter provided to the appellant in January 2005 
included the criteria for reopening a previously denied 
claim, and informed the appellant that her claim had been 
denied because there was no relationship demonstrated between 
the veteran's service or service-connected disabilities and 
the condition causing or contributing to his death.  The 
appellant was informed that to be considered material, the 
additional evidence must pertain to the reason the claim was 
previously denied.  As noted above, the January 2005 notice 
letter provided the appellant with the criteria for 
establishing service connection.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed of what evidence is necessary to 
substantiate the elements required to establish service 
connection.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The veteran's service treatment 
records and VA treatment records have been obtained, and a 
medical opinion regarding the relationship of the cause of 
the veteran's death to service was provided in April 2002.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

Analysis

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant filed a claim to reopen a previously denied 
claim for service connection for the cause of the veteran's 
death in December 2004.  Because the veteran's claim to 
reopen service connection was filed after 2001, the amended 
regulations are applicable.  See 66 Fed. Reg. at 45,620.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for the cause 
of the veteran's death in April 2002, and the basis of the 
denial was that she had not demonstrated any relationship 
between the veteran's service or service-connected 
disabilities and the condition causing or contributing to his 
death.  The appellant did not submit a NOD in response to the 
April 2002 rating decision.  Therefore, the April 2002 rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.1103.  In December 2004, the appellant asked to 
reopen her claim for service connection for the cause of the 
veteran's death and the RO, in an April 2005 rating decision, 
the subject of this appeal, continued the denial of the 
appellant's claim for service connection for the cause of the 
veteran's death, and noted that the appellant had not 
submitted new and material evidence.  The RO issued a 
statement of the case in April 2006, and, following the 
issuance of a duty to assist letter in January 2008, a 
supplemental statement of the case (SSOC) in March 2008 which 
again held that the evidence received was not new and 
material.

The evidence of record at the time of the April 2002 rating 
decision included the veteran's death certificate, which 
listed the cause of the veteran's death as "metastatic colon 
cancer."  It also included the veteran's service treatment 
records, VA treatment records, and an April 2002 VA medical 
examiner's opinion that the veteran's death was not related 
to any service-connected illness, or to Agent Orange.  
Specifically, the VA medical examiner noted that while the 
veteran had been granted service connection for Hodgkin's 
disease, there is no relationship between solid tumors such 
as adenocarcinoma of the colon and Hodgkin's disease.

In July 2008, the appellant gave testimony at a hearing 
before the Board.  She stated that she had never been told by 
a doctor that the veteran's cancer had spread to his colon, 
or to any other part of his body.  The appellant further 
noted that a doctor had not informed her that there was a 
relationship between the veteran's service-connected 
Hodgkin's disease and any of his other diagnosed cancer.  
Moreover, she offered no other evidence that any condition in 
service had given rise to the veteran's metastatic colon 
cancer.

Consequently, the evidence provided since the April 2002 
rating decision, whether by itself or in conjunction with the 
other evidence of record, does not provide an unestablished 
fact necessary to substantiate the appellant's claim.  38 
U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Because none of the evidence 
submitted since the April 2002 rating decision raises a 
reasonable possibility of substantiating the claim, it is not 
new and material evidence.  The Board therefore must deny the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  Thus, the 
April 2002 rating decision remains final.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection the cause of the 
veteran's death is not reopened, and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


